Case:19-11641-SDB Doc#:23 Filed:01/28/20 Entered:01/28/20 13:50:32 Page:1 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify your case:

 

 

 

Debtor 1 NORVEL L. MYERS
First Name Middle Name Last Nama
Check if this is an amended plan.
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

Case Number 19-1164}

(If known)

 

 

 

CHAPTER 13 PLAN AND MOTION
[Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].
1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items.

If an item is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be
ineffective if set out in the plan.

(a) This plan: contains nonstandard provisions. See paragraph 15 below.

CJ does not contain nonstandard provisions.

(b} This plan: values the claim(s) that secures collateral. See paragraph 4(f) below.
[1 does not value claim(s) that secures collateral.

{c) This plan: &] seeks to avoid a lien or security interest. See paragraph 8 below.
(] does not seek to avoid a lien or security interest.

2. Plan Payments.
(a) The Debtor(s} shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $1075.00 for the applicable commitment
period of:
C 60 months: or (If applicable include the following: These plan
, payments will change to$ sss monthly on
XX a minimum of 36 months. See 11 U.S.C. § 1325(b)(4). 2200)

(b) The payments under paragraph 2(a) shall be paid:

CJ Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s)
upon the Debtor’s(s’) employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the
Debtor’s(s’) employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following
percentages of the monthly plan payment:

O Debtor] | = % C)Debtor2 #%

& Direct to the Trustee for the following reason(s):
bd The Debtor(s) receive(s) income solely from self-employment, Social Security, government assistance, or
retirement.
Ci The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):

 

(c) Additional Paymentsof$ ——ssssisCséCestimated ammount) will be made on (anticipated date)

GASB -- Form 113 [Rev. 12/1/17] Page 1 of 6
Case:19-11641-SDB Doc#:23 Filed:01/28/20 Entered:01/28/20 13:50:32 Page:2 of 7

from (source, including income tax refunds).

3. Long-Term Debt Payments.

(a) Maintenance of Current Installment Payments. The Debtor(s) will make monthly payments in the manner specified as
follows on the following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed
by either the Trustee or directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition
amounts owed for principal, interest, authorized postpetition late charges and escrow, if applicable. Conduit payments that
are to be made by the Trustee which become due after the filing of the petition but before the month of the first payment
designated here will be added to the prepetition arrearage claim.

PAYMENTS TOBE MONTH OF FIRST

PRINCIPAL MADEBY POSTPETITION INITIAL

RESIDENCE (TRUSTEE OR PAYMENT TG MONTHLY
CREDITOR COLLATERAL (¥/N) DEBTOR(S)} CREDITOR PAYMENT
The Money Source, Inc. 2114 Lisa Lane, Hephzibah, Y Debtor January 2020 $1,023.56

GA 30815

{b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in
full through disbursements by the Trustee, with interest (if any} at the rate stated below. Prepetition arrearage payments are
to be applied to prepetition amounts owed as evidenced by the allowed claim.

DESCRIPTION OF PRINCIPAL ESTIMATED AMOUNT INTEREST RATE ON
CREDITOR COLLATERAL RESIDENCE (Y/N) GF ARREARAGE ARREARAGE (if applicable)
The Money Source, Inc. 2114 Lisa Lane, Hephzibah, Y $2,900.00 0.0%
GA 30815
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated

otherwise:

(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.

(b) Attorney’s Fees. Attorney’s fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4500.00.

 

(c) Priority Claims, Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of
the plan as funds become available in the order specified by law.

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

GASB — Form 113 [Rev. 12/1/17] Page 2 of 6
Case:19-11641-SDB Doc#:23 Filed:01/28/20 Entered:01/28/20 13:50:32 Page:3 of 7

{e) Secured Claims Excluded from 11 U.S.C. § 306 (those claims subject to the hanging paragraph of 11 U.S.C. §
1325(a)). The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the Debtor(s), or (2) incurred within 1
year of the petition date and secured by a purchase money security interest in any other thing of value. These claims will
be paid in full under the plan with interest at the rate stated below:

CREDITOR DESCRIPTION OF COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT

(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially
secured by collateral pursuant to 11 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below wili be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr, P. 3012(b}, and the Debtor(s) shall attach a certificate of

service.
VALUATION OF
CREDITOR DESCRIPTIGN OF COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
Conn’s Electronics & Appliances $1,000.00 6.0% No less than $15.00

(g) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%
L] withinterestat  —s«».-« “ per annum or C1 without interest:

 

(bh) General Unsecured Claims. Allowed general unsecured claims, including the unsecured portion of any bifurcated claims
provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 100 % dividend or a pro rata share of
$12000.00, whichever is greater.

5. Executory Contracts,

(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease({s).

DESCRIPTION OF PROPERT ¥/SER VICES ASSUMED/ MONTHLY DISBURSED BY TRUSTEE
CREDITOR AND CONTRACT REJECTED PAYMENT OR DEBTOR(S)
Lexington Law Debt management contract Rejected N/A N/A
Woodstone Owner’s Assoc. Timeshare Maintenance Contract Rejected N/A NIA

(b) Treatment of Arrearages. Prepetition arrearage claims will be paid in full through disbursements by the Trustee.

CREDITOR ESTIMATED ARREARAGE

GASB — Form 113 [Rev. 12/1/17] Page 3 of 6
Case:19-11641-SDB Doc#:23 Filed:01/28/20 Entered:01/28/20 13:50:32 Page:4 of 7

6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant
to 11 U.S.C. § 1326(a)(1) on allowed claims of the following creditors: 1) Direct to the Creditor; or J To the Trustee.

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT

7, Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of
such claim identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to
the following claimant(s):

CLAIMANT ADDRESS

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f), the Debtor(s} move(s) to avoid the lien(s) or security interest(s) of the following
creditor(s), upon confirmation but subject to 11 U.S.C. § 349, with respect to the property described below. The plan shall be
served on all affected creditor{s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s} shall attach a certificate of

service.

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY

Regional Finance N/A Personal property and household goods

Republic Finance N/A Household goods and personal property not
including the 2003 Ford Expedition which is
being surrendered in Section 9 of the plan in
full satisfaction of the claim.

9, Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown

below upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. §
362(a) be terminated as to the collateral only and that the stay under !1 U.S.C. § 1301 be terminated in all respects. Any allowed
deficiency balance resulting from a creditor’s disposition of the collateral will be treated as an unsecured claim in paragraph
4(h) of this plan if the creditor amends its previously-filed, timely claim within 180 days from entry of the order confirming this
plan or by such additional time as the creditor may be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED

First Investors Corporation Chevrolet Full satisfaction. Claim to be disallowed in
its entirety upon confirmation of plan.

Republic Finance 2003 Ford Expedition Full satisfaction. Claim to be disallowed in
its entirety upon confirmation of plan.

GASB — Form 113 [Rev. 12/1/17] Page 4of6
10.

11.

12.

13.

14.

15.

Case:19-11641-SDB Doc#:23 Filed:01/28/20 Entered:01/28/20 13:50:32 Page:5 of 7

World Finance BMW Full satisfaction. Claim to be disallowed in
its entirety upon confirmation of the plan.

Great Easterns Resort Corporation Timeshare Full satisfaction. Claim to be disallowed in
its entirety upon confirmation of the plan.

Hilton Head Island Dev. Co. Timeshare Full satisfaction. Claim to be disallowed in
its entirety upon confirmation of the plan.

Spinnaker Resorts, Inc. Timeshare Full satisfaction. Claim to be disallowed in
its entirety upon confirmation of the plan.

Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by
11 U.S.C § 1325(a)(5).

Amounts of Claims and Claim Objections. The amount, and secured or unsecured status, of claims disclosed in this plan are
based upon the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In
accordance with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, objections to claims may be filed before or
after confirmation.

Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes,
after notice from the Trustee and a hearing if necessary, unless a plan modification is approved.

Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a
creditor pursuant to Fed. R. Bankr. P. 3002.1(c) unless the Debtor’s(s’) plan is modified after the filing of the notice to provide
for payment of such fees, expenses, or charges.

Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3, the Debtor(s) shall serve the Chapter 13 plan
on the Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s)
seek(s) to limit the amount of a secured claim based on valuation of collateral (paragraph 4(f) above), seek(s) to avoid a security
interest or lien (paragraph 8 above), or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected
creditors pursuant to Fed. R. Bankr. P. 7004. See Fed. R. Bankr. P. 3012(b), 4003(d), and 9014.

Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in
this plan are void.

With the exception of creditor(s) listed in paragraph 4(d), it’s successors and/or assigns, upon granting ofa
discharge in this case, all secured creditors that were paid through the plan shall promptly release al collateral held
as security on loans, and shall promptly release and/or satisfy all security deeds, security agreements, UCC filing,
judgment liens, titles and/or any other lien claim of any kind against property of the debtor(s). This paragraph
shall in no way apply to mortgages and/or other secured debts that are not paid through the Chapter 13 plan.

The Debtor proposes to surrender collateral in section 9 of the Chapter 13 plan. Surrender of collateral under this
provision does not affect the requirement for any secured creditor to file a timely proof of claim which proof of
claim shall include evidence of the timely perfection of the creditor’s security interest. See Fed. R. Bankr. P.
3001(d), 3002(a). In the event the creditor fails to file a proof of claim required by the Bankruptcy Rules, the claim
will be disallowed, and will receive no distribution under the confirmed plan. The Trustee reserves any rights she
may have to oppose stay relief and object to the creditor’s disposition of the surrendered property. Any non-
exempt equity from the sale of surrendered property shall be paid to the Trustee as an additional dividend to
unsecured creditors, unless appropriately exempted by the Debtor.

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph 15.

Dated:

/ Debtor |

— zi ( Va

 

GASB — Form 113 [Rev. 12/1/17] Page 5 of 6
Case:19-11641-SDB Doc#:23 Filed:01/28/20 Entered:01/28/20 13:50:32 Page:6 of 7

 

Attorney for the Debtor(s)

GASB — Form 113 [Rev. 12/1/17] Page 6 of 6
Case:19-11641-SDB Doc#:23 Filed:01/28/20 Entered:01/28/20 13:50:32 Page:7 of 7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION
IN RE:

CHAPTER 13
CASE NO. 19-11641

NORVEL L. MYERS

Nee es es

 

CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN

Thereby certify that I have this day served upon the following parties a copy of the foregoing

Chapter 13 plan by First Class Mail placing the same in United States Mail with proper postage affixed and addressed to an Agent or Officer by
First Class Mail placing the same in United States Mail with proper postage affixed thereon:

See attached matrix as Exhibit 1.

Thereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon the following creditors in the manner proscribed by Rule
7004, as the Chapter 13 plan proposes to modify/alter/avoid their secured status pursuant to paragraph 4(f) or paragraph 8 of the plan:

Conn’s Regional Finance Republic Finance

Legal Dept. Attn: Officer/Agent Attn: Officer/Agent

Attn: Officer/Agent 3412 Wrightsboro Rd. 282 Tower Rd.

3295 College St. Suite 902 Ponchatoula, LA 70454-8318
Beaumont, TX 77701 Augusta, GA 30909

I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan upon an officer of the following insured
depository institutions, via Certified Mail:

N/A

I hereby certify that I have this day electronically served the following parties and counsel via CM/ECF:

Chapter 13 Trustee
Office of the U.S. Trustee

Dated: UWL , 2020. .
Leiden and Leiden Lh Wh WW 7
A Professional Corporation U/ i a g :

330 Telfair Street

Augusta, GA 30901 Wendy H. Lever
706-724-8548

courtinfo@leidenandleiden.com

 

 
